      Case 1:18-cv-06736-ARR-RML Document 13 Filed 12/05/19 Page 1 of 2 PageID #: 79

                                        LoisTDOisr Fischer                   llp
                                                    59 Maiden Lane
                                               New York, New York 10038


       Irvine Office                                                                        Los Angeles Office
                                                      (2121 972-1000               800 Wilshire Boulevard. Suite 1550
2505 McCabe Way, Suite IOO
 Irvine, California 92614                        Facsimile: 1212) 972-1030           Los Angeles. California 90017

                                                  www.LondonFischer.com

                                                   December 5, 2019
      VIA ECF

      Magistrate Judge Robert M. Levy
      United State District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, NY 11201


                      Re:   Richard Millerson v. David Frank and NW England Freight, Inc.
                            Docket No.: 18-CV-6736-ARR-RML


       Honorable Judge Levy:

                       London Fischer is counsel of record for the Defendant New England Motor Freight,
      Inc. (s/h/a NW England Freight Inc.) and David Frank in the above referenced action. Please
      allow this letter to serve as a status report, which the Docket indicates is required by December 15,
      2019.

                    Pursuant to the November 20, 2019 Order of the Honorable John K. Sherwood,
      annexed hereto as Exhibit “A” (the “Order”), the TRO has been extended through February 11,
      2020.

                     The Order further reflects that a Joint Combined Plan of Liquidation and Disclosure
      Statement, which incorporates a consensual protocol to resolve Auto Liability Claims, including a
      settlement between and among the Debtors, the Committee, Protective Insurance Company, and
      United States Fire Insurance Company (the insurer at issue in this litigation), was approved on an
      interim basis by the Bankruptcy Court, with a final confirmation hearing on January 14, 2020. See
      Exhibit “B”.

               Annexed hereto as Exhibit “B” is the AUTO LIABILITY CLAIMS PROTOCOL
      SETTLEMENT AGREEMENT, which will govern the attempted resolution of all auto liability
      claims.




      (N1585969.1 }
      Case 1:18-cv-06736-ARR-RML Document 13 Filed 12/05/19 Page 2 of 2 PageID #: 80




                    Should Your Honor require any further report concerning the status of the litigation,
      we stand ready to oblige.

                                            Respectfully Submitted,



                                       Matthew K. Finkelstein (MF-6029)


      Mkf
      Enclosures



       cc;        VIA ECF
                  Jason Rubin (JR0734)
                  WINGATE, RUSSOTTI, SHAPIRO
                  & HALPERIN, LLP
                  Attorneys for Plaintiff
                  RICHARD MILERSON
                  420 Lexington Avenue, Suite 2750
                  New York, New York 10170
                  (212)986-7353
                  Email Address: jrubin(@wrslaw.com




       (1^85969.1 }
London Fischer        elp
